Citation Nr: 1425419	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to July 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in October 2011 and remanded for additional development.


FINDING OF FACT

Throughout the appellate period, the Veteran's left plantar fasciitis has not approximated moderately severe or severe symptoms.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for left plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.72, Diagnostic Code (DC) 5284 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Veteran's increased rating claim for left plantar fasciitis arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice requirements were sent to the Veteran in an August 2008 letter.  This VCAA letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in July 2009 and a supplemental statement of the case (SSOC) in July 2012.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to reassess his left foot disability.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Considerations

As previously noted, the Board remanded this case for further development in October 2011.  The Board specifically instructed the RO to obtain all VA and private treatment records related to the Veteran's left foot plantar fasciitis that were not evidenced by the current record, schedule the Veteran for an examination to determine the severity of his left foot plantar fasciitis, and to readjudicate the claim on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder and the Veteran was afforded an examination to reassess his left foot plantar fasciitis in March 2012.  Thereafter, the Veteran's claim was readjudicated in a July 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria 

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2013).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013). Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).

Lay Statements

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that his service-connected left plantar fasciitis is more disabling than currently rated.

In this case, the Veteran's left plantar fasciitis has been rated under 38 C.F.R. 
§ 4.72, DC 5284 (2013).

DC 5284 provides ratings based on foot injuries, other.  The minimum 10 percent rating is warranted for moderate foot injuries.  38 C.F.R. § 4.72, DC 5284 (2013).  A 20 percent rating is warranted for moderately severe foot injuries.  Id.  The maximum 30 percent rating is warranted for severe foot injuries.  Id.

A note to DC 5284 states: with actual loss of use of the foot, rate 40 percent.  Id.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent rating for left plantar fasciitis is appropriate and a higher rating is not warranted at this time, to include 'staged' ratings.  38 C.F.R. § 4.7 (2013); See Hart, supra.

The Veteran filed a claim for left plantar fasciitis in August 2008.  The Veteran had a Compensation and Pension (C&P) Examination in September 2008, but this examination was found to be inadequate in an October 2011 remand.  In an October 2008 rating decision, the Veteran was granted service connection for his left plantar fasciitis and was assigned a noncompensable disability rating.  

In an October 2008 Notice of Disagreement, the Veteran stated that during his C&P Examination, he was asked questions about his left foot but no actual physical examination was performed.  He stated that he did not take his shoe off the entire time.  The Veteran wrote that he had painful motion in his left foot, weakness, and instability.  He also reported that he limped due to the pain in his foot and that his daily activities were limited.  The Veteran stated that he believed that a higher evaluation of 10 percent was warranted for his left plantar fasciitis.  

An October 2008 x-ray report noted that the Veteran had osteoarthritic changes in his first tarsal metatarsal joint and had calcaneal spurs. 

In his August 2009 VA Form 9, the Veteran wrote that his left plantar fasciitis caused him daily pain and stiffness as well as a limp.  He noted that he had been diagnosed with bone spurs and wrote that his rating should be 10 percent.

In the Veteran's Statement of Accredited Representative in Appealed Case, it noted that the Veteran reported continued pain to his left plantar fasciitis.  During the morning, his pain was a five out of ten and improves to a two out of ten with movement.  The Veteran stated that his pain was progressively worse and that he was able to walk 1-3 miles and stand 3-8 hours, with only short rest periods.  

In a February 2011 Travel Board hearing, the Veteran testified that he was not seeking medical treatment for his left plantar fasciitis.  He stated that he rolled a frozen water bottle over his foot which numbed the pain and helped with stiffness.  The Veteran testified that his foot was really stiff in the morning and that sometimes he could not walk or exercise.  He stated that he had trouble standing still on his foot and had to move around.  The Veteran testified that his foot did not swell but that he occasionally got cramps in his foot.  He reported that he had calluses and had inserts for his shoe which he wore all the time.  The Veteran also testified that he used a cane.  The Veteran described the pain in his foot as very sharp.  As he moved around, the pain went to a dull ache.  The Veteran stated that his foot did not keep him up at night but slowed him down when he moved.  The Veteran testified that he had never taken off time from work because of his left plantar fasciitis.  

In October 2011, the Board remanded the case and found that the Veteran's September 2008 C&P examination had been inadequate.  Subsequently, in in March 2012, the Veteran had a new C&P examination.

In a March 2012 C&P examination, the Veteran was diagnosed with plantar fasciitis in his left foot that had its onset in the 1990's.  Since then, the Veteran was treated with NSAIDs, ice, stretching exercises, and shoe inserts.  The Veteran has had no steroid injections, surgery, or the need for a splint.  The Veteran reported that he had pain over the sole of his foot that was worse when he first stood up after a long period of rest, in addition to some pain and stiffness over his mid-foot.  

The Veteran reported periods of flare-ups with a frequency of 2-3 times per month, which lasted for two days.  The Veteran stated that the severity of the pain during that time was a seven to eight out of ten.  Aggravating factors included overuse and periods of prolonged walking or standing.  The Veteran reported that he had not missed any days off from work as a result of his plantar fasciitis.  However, he stated that he declined to participate in certain activities or field operations at work as a result of his foot pain.  The Veteran also denied having to change positions, job descriptions, or duties as a result of his foot disability.  

The VA examiner noted that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, or hallux valgus.  The Veteran did not have hallux rigidus or claw foot.  The Veteran did not have a malunion or nonunion of the tarsal or metatarsal bones.  The Veteran had no other foot injuries and did not have a bilateral weak foot.  The Veteran did not have any scars related to any condition or to the treatment of any conditions diagnosed.  

The VA examiner stated that on examination, the Veteran had a normal arch both with and without weight bearing.  The VA examiner observed thrombotic thrombocytopenic purpura (TTP) over the plantar fascia as well as over the mid foot.  There was no weakness, fatigability, incoordination, or ankylosis.  The VA examiner noted that the Veteran did not use any assistive devises as a normal mode of locomotion.  Additionally, the examiner noted that the Veteran's foot condition did not impact his ability to work.  The examiner opined that "[s]everity of left foot plantar fasciitis is moderate.  There does not appear to be any significant limitation in functional ability during flare ups or with repeated use."

In a July 2012 rating decision, the Veteran was granted an increase in his left planar fasciitis disability rating to 10 percent.

Based on this evidence, the criteria for a higher initial rating of 20 percent for the Veteran's left plantar fasciitis have not been met pursuant to DC 5284.  38 C.F.R. § 4.72 (2013).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1 (2013).

At no point since the Veteran's claim for left plantar fasciitis was filed in August 2008 did the Veteran qualify for a 20 percent rating for his left plantar fasciitis.  The Veteran's foot injury does not qualify as moderately severe or severe under DC 5284.  38 C.F.R. § 4.72, (2013).

The Board has not overlooked the Veteran's statements with regard to the severity of his left plantar fasciitis.  The Board notes that the Veteran is competent to report pain and discomfort.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's lay reports concerning symptomatology are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Veteran has reported painful motion, weakness, and instability in his left foot, and that he limped due to the pain, these symptoms have been considered in the current evaluation.  See 38 C.F.R. § 4.59 (2013).  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings, and opinion provided by the Veteran's March 2012 VA examiner have been accorded the most probative weight.  This evidence was prepared by neutral medical professionals, and such evidence demonstrates that the currently assigned rating is warranted for the Veteran's disability, and no higher.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected left plantar fasciitis.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's left plantar fasciitis symptoms with the schedular criteria, the Board finds that his symptoms of painful motion, weakness, instability in his left foot, and a limp due to the pain, are congruent with the disability picture represented by the 10 percent rating assigned herein.  See 38 C.F.R. § 4.72, DC 5284 (2013).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from left plantar fasciitis with the pertinent schedular criteria does not show that his service-connected left plantar fasciitis presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's left plantar fasciitis.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.



TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is employed and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  In fact, the Veteran stated that he had not taken a single day off from work because of his left plantar fasciitis.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

An initial disability rating in excess of 10 percent for the service-connected left plantar fasciitis is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


